Citation Nr: 1134501	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  08-14 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability rating (evaluation) for service-connected lumbar spine disability, in excess of 10 percent for the period prior to 
December 9, 2008, and in excess of 40 percent from December 9, 2008.

2.  Entitlement to an increased disability rating (evaluation) in excess of 0 percent for service-connected left ear disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from March 1995 to 
July 1998.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In March 2007, the Veteran submitted the current claims for an increased rating for the service-connected lumbar spine disability and left ear disability.  In the November 2007 rating decision on appeal, the Waco RO denied an increased (compensable) rating for the service-connected left ear disability and denied an increased rating in excess of 10 percent for the service-connected lumbar spine disability.  The Veteran entered a notice of disagreement with the denial of increased ratings.  A January 2009 rating decision reflects that, during the appeal, the Waco RO granted a staged 40 percent rating for the lumbar spine disability for the rating period beginning December 9, 2008.

Although the RO granted a higher 40 percent rating for lumbar spine disability for the rating period from December 9, 2008, inasmuch as higher ratings are available during each period, and a veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher disability rating remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issue of an increased rating for service-connected left ear disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.

FINDINGS OF FACT

1.  For the increased rating period prior to December 9, 2008, the Veteran's service-connected lumbar spine disability did not manifest forward flexion of the thoracolumbar spine 60 degrees or less, or combined ranges of motion 120 degrees or less, or muscle spasm severe enough to result in an abnormal gait or abnormal spinal contour, or incapacitating episodes of intervertebral disc syndrome.

2.  For the increased rating period from December 9, 2008, the Veteran's service-connected lumbar spine disability did not manifest unfavorable ankylosis of the entire thoracolumbar spine.


CONCLUSIONS OF LAW

1.  For the increased rating period prior to December 9, 2008, the criteria for an increased disability rating in excess of 10 percent for lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2010).

2.  For the increased rating period from December 9, 2008, the criteria for an increased disability rating in excess of 40 percent for lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010). 

After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied with respect to the increased rating issue decided herein.  The RO sent the Veteran a letter in March 2007 that informed of the requirements needed to establish an increased evaluation for lumbar spine disability.  The notice letter advised the Veteran that VA used a published schedule for rating disabilities that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  In accordance with the requirements of VCAA, the VA letters informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  

The Board finds that all necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claims.  
38 U.S.C.A. § 5103A.  VA has obtained VA treatment records and other records identified by the Veteran.  

The Veteran has been afforded adequate examinations on the issue of an increased rating for service-connected lumbar spine disability.  VA provided the Veteran with examinations in October 2007 and December 2008.  Treatment records were reviewed, the Veteran's history was taken, and complete examinations with clinical measures were conducted, to include obtaining X-rays.  Conclusions reached and diagnoses given were consistent with the examination report, including notation of whether there were additional losses of ranges of motion due to factors such painful motion, weakness, impaired endurance, incoordination, or instability.  For these reasons, the Board finds that the Veteran has been afforded adequate examinations on the issue of an increased rating for service-connected lumbar spine disability.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Rating Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes (DCs).  38 C.F.R. § 4.27 (2010).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

It should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. See 
38 C.F.R. § 4.7.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The disabilities of the spine that are rated under the General Rating Formula for Diseases and Injuries of the Spine include lumbosacral strain (Diagnostic Code 5237).

The General Rating Formula for Diseases and Injuries of the Spine provides a 
10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is provided for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is provided for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine. 38 C.F.R. § 4.71a.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2) (See also Plate V) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4) instructs to round each range of motion measurement to the nearest five degrees.

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a. 

The Diagnostic Codes for the spine are as follows: 5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability; 
5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also diagnostic code 5003); 5243 Intervertebral disc syndrome.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (effective September 26, 2003) provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 
6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 
12 months.  38 C.F.R. § 4.71a.

DC 5010 is for arthritis due to trauma, substantiated by X-ray findings and provides for rating as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.  DC 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200, etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 5003.

Lumbar Spine Increased Disability Rating

The Veteran is in receipt of a 10 percent rating for service-connected lumbar spine disability for the increased rating period prior to December 9, 2008, and a rating of 40 percent thereafter, under the provisions of 38 C.F.R. § 4.71a, DC 5237.  

Increased Rating Period prior to December 9, 2008

After a review of all the evidence in this Veteran's case, the Board finds that a preponderance of the evidence is against the Veteran's claim for an increased rating in excess of 10 percent for service-connected lumbar spine disability for the period prior to December 9, 2008.  For the increased rating period prior to 
December 9, 2008, the Veteran's service-connected lumbar spine disability did not manifest forward flexion of the thoracolumbar spine 60 degrees or less, or combined ranges of motion 120 degrees or less, or muscle spasm severe enough to result in an abnormal gait or abnormal spinal contour, or incapacitating episodes of intervertebral disc syndrome

The October 2007 VA examination of the spine reflects that the Veteran suffered functional limitations of limited prolonged sitting and standing.  The Veteran reported that he experienced pain and stiffness in the lower back.  The VA examiner reported that there was tenderness and spasm of both lower lumbar paraspinous muscles, there were no periods of flare-up, and no incapacitating episodes within the last 12 month period.  The VA examiner also reported no numbness or weakness and that the Veteran did not use any assistive devices for ambulation.  The diagnosis was myofascial lumbar syndrome with bilateral paraspinous muscle spasm.  

A range of motion summary in October 2007 indicated that the Veteran's flexion was 0 to 70 degrees, with pain.  Extension was 0 to 10 degrees, with pain.  Right and left lateral flexion were 0 to 30 degrees, with pain.  Right and left rotation were 0 to 30 degrees, with pain.  On repetitive use, the VA examiner opined that there was pain, but no additional limitation of motion.  There was no noted additional limitation on motion with repetitive use due to weakness, impaired endurance, or incoordination.  The VA examiner also opined that the Veteran had a normal gait.  

Based upon these findings, the Board finds the assignment of a rating in excess of 10 percent for lumbar spine disability is not warranted for the period prior to December 9, 2008, as the requirements of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour have not been met at any time during the increased rating period prior to December 9, 2008.  38 C.F.R. § 4.71a, DC 5237.  Overall flexion was found to be 70 degrees.  The September 2007 VA examination report reflects repetitive motion did show pain; however, the examiner found there was no additional limitation of motion due to the pain.  

The evidence also does not show that the Veteran has incapacitating episodes requiring bedrest prescribed by a physician and treated by a physician.  The Veteran had spasm of the lower lumbar paraspinous muscles; however, the spasm was not severe enough to result in an abnormal gait or abnormal spine contour.  The evidence does also not show neurological impairment and thus the criteria for a separate disability rating for neurological abnormality have not been met.  

The Board has considered whether a higher disability rating is warranted based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. 202.  Here, the Board notes the Veteran's reported impairment of function in occupational settings, such as limited prolonged sitting and standing, and has considered additional limitations of motion due to pain or other orthopedic factors as limiting motion where the pain begins or where the evidence shows such factors limit functional use.  See VAOPGCPREC 9-98 (painful motion is considered limited motion at the point that the pain actually sets in).  For example, the October 2007 VA examination report reflects specific findings of limitation of flexion to 70 degrees, and no additional limitation on motion with repetitive use due to weakness, impaired endurance, or incoordination.  The specific clinical measures of ranges of motion, including examiners' findings and opinions regarding additional limitations of motion due to such factors, have been weighed and considered by the Board.  Such specific measures and findings are of more probative value in determining specific ranges of motion than are general histories or general descriptions of symptoms of pain.  

For these reasons, the Board finds that the weight of the evidence is against a finding of an increased rating in excess of 10 percent for lumbar spine disability for the period prior to December 9, 2008.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 4.3, 4.7. 

Increased Rating Period from December 9, 2008

After a review of all the evidence in this Veteran's case, the Board finds that a preponderance of the evidence is against the Veteran's claim for an increased rating in excess of 40 percent for service-connected lumbar spine disability for the period from December 9, 2008.  For the increased rating period from December 9, 2008, the Veteran's service-connected lumbar spine disability did not manifest unfavorable ankylosis of the entire thoracolumbar spine.

The December 2008 VA examination of the spine reflects that the Veteran suffered functional limitations of limited prolonged sitting and standing.  The Veteran reported that he experienced pain and stiffness in the lower back.  The VA examiner reported that there were no incapacitating episodes within the last 12 month period.  The VA examiner also reported slight scoliosis and that the Veteran did not use any assistive devices for ambulation.  The diagnosis was degenerative disk disease of the lumbar spine, with left leg radiation.  

A range of motion summary in December 2008 indicated that the Veteran's flexion was 0 to 30 degrees, with pain.  Extension was 0 to 15 degrees, with pain.  Right and left lateral flexion were 0 to 20 degrees, with pain.  Right and left rotation were 0 to 20 degrees, with pain.  On repetitive use, the VA examiner opined that there was no additional limitation of motion and no additional limitation of motion with flare-up.  There was no noted additional limitation on motion with repetitive use due to weakness, impaired endurance, or incoordination.  The VA examiner also opined that the Veteran had a normal gait.  

Based upon these findings, and the Veteran's reported symptoms and limitations of motion and function, the Board finds the assignment of a rating in excess of 40 percent for lumbar spine disability is not warranted for the period from December 9, 2008, as the requirement of unfavorable ankylosis of the entire thoracolumbar spine has not been met at any time during the increased rating period from December 9, 2008.  38 C.F.R. § 4.71a, DC 5237.  Overall flexion was found to be 30 degrees.  The December 2008 VA examination report reflects no additional limitation of motion on repetitive use.  The evidence also does not show that the Veteran has incapacitating episodes requiring bedrest prescribed by a physician and treated by a physician.  The evidence did show neurological impairment; however, the Veteran was provided a separate disability rating for the neurological symptoms.  

The Board has considered whether a higher disability rating is warranted based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. 202.  Here, the Board notes the Veteran's reported impairment of function in occupational settings, such as limited prolonged sitting and standing, and has considered additional limitations of motion due to pain or other orthopedic factors as limiting motion where the pain begins or where the evidence shows such factors limit functional use.  See VAOPGCPREC 9-98 (painful motion is considered limited motion at the point that the pain actually sets in).  For example, the December VA examination report reflects specific findings of limitation of flexion to 30 degrees, and no additional limitation on motion with repetitive use due to weakness, impaired endurance, or incoordination.  The specific clinical measures of ranges of motion, including examiners' findings and opinions regarding additional limitations of motion due to such factors, have been weighed and considered by the Board.  Such specific measures and findings are of more probative value in determining specific ranges of motion than are general histories or general descriptions of symptoms of pain.  

For these reasons, the Board finds that the weight of the evidence is against a finding of an increased rating in excess of 40 percent for lumbar spine disability for the period from December 9, 2008.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 4.3, 4.7. 

Extraschedular Consideration

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1) (2010), which provides procedures for referral or assignment of an extraschedular evaluation.  Schafrath, 1 Vet. App. at 593.  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 
22 Vet. App. 111 (2008).

In this case, the Board finds that the schedular rating criteria contemplates the Veteran's service-connected lumbar spine disability.  The service-connected lumbar spine disability rating criteria specifically provide for ratings based on the presence of painful arthritis, limitation of motion of the spine (including due to pain and other orthopedic factors; see 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca), and incapacitating episodes.  Because the schedular rating criteria is adequate to rate the Veteran's service-connected lumbar spine disability, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1). 


ORDER

An increased disability rating for lumbar spine disability, in excess of 10 percent for the period prior to December 9, 2008, and in excess of 40 percent for the period from December 9, 2008, is denied. 

REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim for increased rating of the left ear disability so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 
38 C.F.R. § 3.159(c), (d) (2010).

The Waco RO rated the Veteran's left ear disability under DC 6211, for perforation of the tympanic membrane.  In the October 2007 VA audiological examination, the Veteran was also diagnosed with chronic nonsuppurative otitis media, which is rated under DC 6201 as hearing impairment.  A noncompensable (0 percent) disability evaluation represents the maximum schedular rating available for perforation of the tympanic membrane under DC 6211; however, VA must also consider evaluation under DC 6201 for the Veteran's diagnosed chronic nonsuppurative otitis media.  In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath, at 589.  

The other DCs for non-hearing loss ear disabilities, which provide a compensable rating, do not apply because the Veteran does not have a peripheral vestibular disorder (DC 6204); Meniere's syndrome (DC 6205); loss of auricle (DC 6207); malignant neoplasms of the ear (DC 6209); or benign neoplasms of the ear (DC 6209).  See 38 C.F.R. § 4.87 (2010).  Also, while the Veteran has reported constant tinnitus, the Board observes that the Veteran has already been awarded a separate compensable rating for tinnitus, and further compensation for this same symptomatology under other DCs is prohibited.  See 38 C.F.R. § 4.14 (2010); see also Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran's most recent VA audiological examination took place in 
October 2007, almost four years ago.  In the April 2008 VA Form 9, the Veteran contended that his left ear disability had gotten progressively worse.  In a June 2009 statement, the Veteran's representative contended that the Veteran's left ear had gotten progressively worse.  In the September 2011 Appellant's Brief, the Veteran's representative contended that the Veteran's left ear disability had gotten worse since it was originally rated and that the issue of an increased rating for left ear disability should be remanded for a current VA examination.  For these reasons, VA will provide the Veteran a more contemporaneous VA examination to assess the current nature, extent, and severity of his service-connected left ear disability.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007); Snuffer v. Gober, 10 Vet. App. 400 (1997); Weggenmann v. Brown, 5 Vet. App. 281 (1993); VAOPGCPREC 11-95.

Accordingly, the issue of an increased rating for service-connected left ear disability is REMANDED for the following action:

1.  The RO/AMC should afford the Veteran a VA audiological examination to ascertain the current severity of his left ear disability.  Any and all evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The relevant documents in the claims file should be made available to the examiner for review of the history in association with this examination.  The examiner should include the puretone threshold values for the left ear from an air conduction study, as well as the speech recognition scores using the Maryland CNC word list.  The examiner is also specifically requested to fully describe the functional effects caused by the Veteran's left ear disability.

2.  Thereafter, the RO/AMC should readjudicate the issue of an increased rating for service-connected left ear disability in light of the additional evidence obtained.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


